Citation Nr: 0732256	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In August 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of stressors 
that occurred while serving on active duty in Vietnam.  The 
veteran also claims service connection for hypertension, to 
include as secondary to PTSD.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. 3.304(f) (2007).

Personnel records indicate that the veteran served aboard the 
USS Mansfield from March 1966 to August 1969.  The veteran's 
claimed stressors include being aboard the USS Mansfield 
during gunfights. 

Service personnel records indicate that the veteran received 
the Navy Unit Commendation certificate in June 1967.  The 
basis for this award was outstanding performance of the USS 
Mansfield in direct combat with the enemy off the coast of 
North Vietnam between October 1966 and November 1966.  
Personnel records also show that the USS Mansfield was 
designated eligible for hostile fire pay for the months of 
November and December 1965.   

The Board notes that a veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Thus, the Board finds that 
the evidence supports the veteran's claimed stressor being 
aboard the USS Mansfield during gunfights.

The veteran also claims several stressors which have not yet 
been verified.  A review of the claims file reflects that the 
RO sent a PTSD questionnaire to the veteran in March 2005 and 
requested that he provide specific information about his 
claimed stressors.  The veteran did not respond to that 
request.  However, at the hearing before the undersigned 
Board member in August 2007, the veteran testified that his 
stressors included: seeing other service members who were 
wounded when the ship came under fire; seeing a friend have 
his leg cut off by shrapnel; seeing dead bodies airlifted off 
of the ship; and being aboard the USS Mansfield when it 
nearly capsized in a typhoon.  On remand, the AMC/ RO should 
request that the veteran provide specific information 
regarding the reported stressors.  

VA treatment reports reflect a current diagnosis of and 
treatment for PTSD.  However, to date, no medical 
professional has provided an opinion linking the veteran's 
current PTSD to a verified in-service stressor.  On remand, 
the RO should schedule the veteran for a VA examination to 
determine whether he has PTSD based upon a verified stressor, 
including his presence aboard the USS Mansfield during 
periods of hostile fire.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide specific details of in-
service stressors, including dates, 
places, descriptions of events and names 
of individuals involved.  The veteran 
should provide an approximate time of the 
events within a two-month time frame.   
If the veteran provides the requested 
information, the RO should prepare a 
summary of the stressors provided by the 
veteran.  The summary, a copy of the 
veteran's DD-214, and copies of any 
service personnel records associated with 
the claims folder should then be sent to 
the Joint Services Records Research 
Center (JSRRC) for verification of the 
stressors.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file should be provided to the examiner 
in conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  The VA examiner should be 
provided with a list of verified 
stressors.  The examiner is asked to 
determine whether the veteran has PTSD, 
and if so, whether PTSD is at least as 
likely as not (50 percent or greater 
likelihood) related to the veteran's 
verified stressors, including being 
present aboard the USS Mansfield during 
hostile fire.  The examiner should 
provide a detailed rationale, with 
references to the record, for any opinion 
provided.

3.  After completing the above requested 
development, the AMC/RO should 
readjudicate the claim for service 
connection for hypertension.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



